DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on March 4, 2021. Claims 1-7, 9, 11, 17, 19-21, 26, and 29-34 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Response to Amendment
In response to the applicant’s amendments to claim 11 to correct issues of antecedent basis, the rejections of claims 11-15 under 35 USC 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11, 17, 19-21, 26, and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 19, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al., US 3,978,588 (hereinafter Richardson).
Claim 1:  Richardson discloses a deployment apparatus (method and apparatus for providing a signal with equipment being run into or out of a well on a magnetizable wire line, abstract
a deployable medium (magnetizable wire line 18) for deploying and retrieving in a well (suitable equipment 16 is suspended in the well 10 on a magnetizable wire line 18 of any desired type, Fig 1, col 4, ln 24-32) the deployable medium comprising data regions (specific point or combination of points, col 3, ln 53-58) spaced at intervals along some or all of a length of the deployable medium (magnetizing, detecting, and erasing means 30, is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, Fig 1-3, col 4, ln  50-56), each data region configured to store data at the deployable medium (operation of the marking actuator 42 results in impressing on wire line 18 a magnetic mark consisting of three dipoles of alternately opposite polarities, col 5, ln 30-37); 
a downhole tool (suitable equipment 16) in contact with the deployable medium (suitable equipment 16 is suspended in the well 10 on magnetizable wire line 18, Fig 1, col 4, ln 24-25);
 a communication device (magnetizing, detecting, and erasing means 30) at least partially circumscribing the deployable medium (wire line 18), the communication device (30) configured to communicate with each data region (magnetic marks) to read and write data to the data regions as the data regions pass through the communication device (30) during both deployment and retrieval of the deployable medium in the well (magnetizing, detecting, and erasing means 30, is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, Fig 1-3, col 4, ln  50-56); and 
a control unit (control console 32) in communication with the communication device (detecting and erasing circuits 46, 48, of control console 32 are connected to the center head 36 of magnetizing, detecting, and erasing means 30), the control unit (32) configured to operatively instruct the communication device to read and write data at the data regions as the data regions pass through the communication device (performing the necessary magnetic marking, detecting, and erasing function of the magnetizing, detecting, and erasing means 30, col 6, ln 50-66, embodiments disclosed may be used in a similar, but reversed, manner in making repeated trips into the well 10 with the equipment 16, col 6, 38-43, claim 1).
Claim 2:  Richardson discloses the communication device (30) is configured to communicate inductively with the data regions (magnetic marks) of the deployable medium (18) (detecting circuit 46 includes a sensor 50, an amplifier 52, and the power source 44, suitable signaling device or means 54 is connected to the amplifier 52 and is actuatable by the sensor 50 when the center head 36 detects a 18, performing the necessary magnetic marking, detecting, and erasing function of the magnetizing, detecting, and erasing means 30, col 6, ln 50-66).
Claim 3:  Richardson discloses the data regions comprise magnetizable materials (wireline 18 is magnetizable, col 4, ln 25) so as to store data at the deployable medium (18) and for communicating with the communication device (30) (magnetizing, detecting, and erasing means 30 is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, col 4, ln 50-66).
Claim 4:  Richardson discloses the data regions (magnetic marks) are formed integrally with the deployable medium (magnetic marks are impressed directly on the magnetizable wire line 18, col 4, ln 50-66, col 5, ln 30-37).
Claim 5:  Richardson discloses the communication device (30) is configured to read and write data to the data regions (detecting circuit 46 includes a sensor 50, an amplifier 52, and the power source 44, suitable signaling device or means 54 is connected to the amplifier 52 and is actuatable by the sensor 50 when the center head 36 detects a magnetic dipole on the wire line 18, performing the necessary magnetic marking, detecting, and erasing function of the magnetizing, detecting, and erasing means 30, col 6, ln 50-66) at a surface, or otherwise an outer face of the deployable medium (magnetic marks are impressed directly on the magnetizable wire line 18, Fig 2-3, col 4, ln 50-66, col 5, ln 30-37).
Claim 6:  Richardson discloses the data regions (magnetic marks) are selectively located (specific point or combination of points, col 3, ln 53-58) along some or all of the length of the deployable member (18) at non-periodic intervals (accurate recall of a specific point, or combination of points, col 3, ln 53-60, magnetic mark is made on wire line 18 while equipment 16 is located at point to be revisited, col 5, ln 50-64).
Claim 7:  Richardson discloses communication device (30) is configured, during both deployment and retrieval of the deployable medium (18) at the well, to read and write positional data at a particular data region (embodiments disclosed may be used in a similar, but reversed, manner in making repeated trips into the well 10 with the equipment 16, col 6, ln 38-43) the positional data including a position of the particular data region to one or more features (point to be revisited) in the well (magnetic mark is made on wire line 18 while equipment 16 is located at point to be revisited, col 5, ln 50-64).
Claim 19:  Richardson discloses the deployable medium comprises a wireline (suitable equipment 16 is suspended in the well 10 on a magnetizable wire line 18 of any desired type, Fig 1, col 4, ln 25-26).
Claim 32:  Richardson discloses the communication device (30) is further configured to erase data from the data regions as the data regions pass through the communication device (detecting circuit 46 includes a sensor 50, an amplifier 52, and the power source 44, suitable signaling device or means 54 is connected to the amplifier 52 and is actuatable by the sensor 50 when the center head 36 detects a magnetic dipole on the wire line 18, performing the necessary magnetic marking, detecting, and erasing function of the magnetizing, detecting, and erasing means 30, col 6, ln 50-66) during both deployment and retrieval of the deployable medium in the well (embodiments disclosed may be used in a similar, but reversed, manner in making repeated trips into the well 10 with the equipment 16, col 6, ln 38-43).
Claim 33:  Richardson discloses the deployable medium (wire line 18) further comprises one or more guides (pairs of pulleys 26) extending radially outward from the deployable medium (18) and configured to align the deployable medium (18) with the communication device as the deployable medium is deployed and retrieved from the well (spaced pairs 26 of idler pulleys which stabilize the length of wire line 18 therebetween, magnetizing, Fig 1, col 4, ln 34-37) detecting and erasing means 30 in close proximity to the wire line 12 intermediate the pairs 26 of pulleys, Fig 1, col 4, ln 45-50).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Bullen, US 2008/0164036 (hereinafter Bullen).
Claim 9:
Bullen discloses in order to ensure a cost effective installation and positive working results one must first review and analyze the working conditions of the well. This includes gathering information on the configuration of a wellbore including casing size, tubing size and depth, type and location of profiles in tubing string, type and location of packer that may isolate a tubing annulus, depth of perforations and restriction and/or objects that may interfere with the running of a downhole tool (Bullen, par [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize positional data of one or more features in the well to identify the locations of a potential impediment or restriction in a wellbore as disclosed by Bullen as knowing the location of potential restrictions that may interfere with the running of the elongate line would have provided a cost effective installation and positive working results (Bullen, par [0041]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Bullen as applied to claim 9, and further in view of Coles et al., US 2015/0167414 (hereinafter Coles).
Claim 11: Richardson, as modified by Bullen, discloses the control unit is configured to control the deployment and retrieval of the deployable medium (Richardson, wireline 18) when the control unit interprets that the downhole tool (Richardson, 16) is approaching a feature of the one or more features (Bullen, potential impediment or restriction in the wellbore, par [0041]) based on the positional data read by the communication device from the particular data region (Richardson, magnetic mark is made on wire line 18 while equipment 16 is located at point to be revisited, col 5, ln 50-64, magnetic mark is detected by means 30 providing operator with indication that equipment is at a particular point in the wellbore, col 6, ln 6-23).
Richardson, as modified by Bullen, is silent as to the control unit is configured to reduce the speed of deployment and retrieval of the deployable medium
Coles discloses a system and method for wireline tool (see abstract). The downhole tool can include a speed sensor, such an accelerometer, to calculate the speed of the device and transmit that data to a system that is in communication with one or more controllers. The controller can adjust the speed at which the wireline is spooled off a wireline unit at the surface (par [0012], [0044]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Richardson and Bullen such that the control unit operatively controls the deployment drive based on the data read from the tool speed sensor during deployment/retrieval of the deployment medium as disclosed be Coles, as this would have provided a manner in which to control the speed, including reducing the speed, at which the winding/unwinding is occurring (Coles, par [0012], [0044], claim 8).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Watkins, US 6,563,303 (hereinafter Watkins).
Claim 17: Richardson discloses the communication device (30) is configured to read and write operational data at the deployable medium (18) (magnetizing, detecting, and erasing means 30, is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, Fig 1-3, col 4, ln  50-56).
Richardson fails to disclose the operational data being selected from the group consisting of: a time, a date value, a well identification, a downhole tool identification, a logging data, or a distributed sensor data.
Watkins discloses a method and apparatus for marking a downhole elongate line (see abstract). The apparatus (Fig 1) configured to read and/or write operational data to/from the deployable medium (marks 30 are detected by a Hall effect probe 32, col 3, In 51-56, col 4, In 49-62, particles are magnetized to create a unique magnetic field, col 3, In 43-51) data), the operational data including one or more of time; date; well identification; downhole tool identification; logging data; and distributed sensor data (unique marks are achieved by a plurality of singular or a plurality of bands 40 to an exterior surface 42 of line 22, each band includes a plurality of particles 44 adhered to the exterior surface by an epoxy paint 46, Fig 2, col 5, In 22-26, magnetic signatures are stored and, once a mark is detected, a correlation is made to a unique position on the elongate line by comparison with the stored magnetic signatures, col 3, In 53-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication device of Richardson to read and write operational data including col 3, In 53-56).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Coles.
Claim 26:  A method comprising (method and apparatus for providing a signal with equipment being run into or out of a well on a magnetizable wire line, abstract): 
deploying or retrieving a deployable medium (magnetizable wire line 18) in a well to position a downhole tool (suitable equipment 16) which is in contact with the deployable medium (18) (suitable equipment 16 is suspended in the well 10 on magnetizable wire line 18, Fig 1, col 4, ln 24-25); 
the deployable medium (18) comprising data regions spaced at intervals along some or all of a length of the deployable medium (18) (specific point or combination of points, col 3, ln 53-58), each data region configured to store data at the deployable medium (magnetizing, detecting, and erasing means 30, is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, Fig 1-3, col 4, ln  50-56, operation of the marking actuator 42 results in impressing on wire line 18 a magnetic mark consisting of three dipoles of alternately opposite polarities, col 5, ln 30-37); 
communicating with one or more the data regions (magnetic mark) of a-the deployable medium while deploying or retrieving the deployable medium so as to read and write data at-to those the data regions during deployment and retrieval of the deployable medium in a well (magnetizing, detecting, and erasing means 30, is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, Fig 1-3, col 4, ln  50-56), the one or more data regions (magnetic marks) being provided along some or all of a length of the deployable medium and each data region being configured to store data at the deployable medium (magnetizing, detecting, and erasing means 30, is selectively capable of impressing, detecting, and/or erasing a magnetic mark on the wire line 18, Fig 1-3, col 4, ln  50-56, operation of the marking actuator 42 results in impressing on wire line 18 a magnetic mark consisting of three dipoles of alternately opposite polarities, col 5, ln 30-37
determining that the downhole tool (16) is approaching a feature in the well based on data read from at least one data region (magnetic marks) of the data regions (magnetic marks) (when the equipment is again run into the well, when the magnetic mark arrives at the well head 14 the operator is alerted that the equipment is at the previously visited point in the well, col 6, 6-23) ; and 
determining that the downhole tool (16) is approaching the feature (magnetic marks arrival at the well head alerts the operator that the equipment 16 is at a previously visited location, col 6, ln 6-23); 
wherein the data comprises positional data including a position of the at least one data region (magnetic marks) relative to the feature (accurate recall of a specific point, or combination of points, col 3, ln 53-60, magnetic mark is made on wire line 18 while equipment 16 is located at point to be revisited, col 5, ln 50-64).
Richardson is silent as to reducing a speed that the deployable medium (18) is deployed or retrieved in the well after determining that the downhole tool is approaching the feature.
Coles discloses a system and method for wireline tool (see abstract). The downhole tool can include a speed sensor, such an accelerometer, to calculate the speed of the device and transmit that data to a system that is in communication with one or more controllers. The controller can adjust the speed at which the wireline is spooled off a wireline unit at the surface (par [0012], [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Richardson such that the control unit operatively controls the deployment drive based on the data read from the tool speed sensor during deployment/retrieval of the deployment medium as disclosed be Coles, as this would have provided a manner in which to control the speed at which the winding/unwinding is occurring including when the downhole tool is approaching one or more features in the well (Coles, par [0012], [0044], claim 8).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Coles as applied to claim 26, and further in view of Bullen.
Claim 34:  Richardson, as modified by Coles, is silent as to the one or more features comprise impediments or restrictions to passage of the downhole tool and are selected from the group consisting 
Bullen discloses in order to ensure a cost effective installation and positive working results one must first review and analyze the working conditions of the well. This includes gathering information on the configuration of a wellbore including casing size, tubing size and depth, type and location of profiles in tubing string, type and location of packer that may isolate a tubing annulus, depth of perforations and restriction and/or objects that may interfere with the running of a downhole tool (Bullen, par [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize positional data of one or more features in the well to identify the locations of a potential impediment or restriction in a wellbore as disclosed by Bullen as knowing the location of potential restrictions that may interfere with the running of the elongate line would have provided a cost effective installation and positive working results (Bullen, par [0041]).

Allowable Subject Matter
Claims 20-21 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-7, 9, 11, 17, 19, 26, and 32-34 are rejected. Claims 20-21 and 29-31 are objected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676